                             Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 1 of 18 PageID #: 256

                                                                          Exhibit 2

      US9312838B2                 Specification Support          Xilinx UltraScale FPGA (including but not limited to Kintex FPGAs and Virtex FPGAs)
                                                                                      Clocking Resources (The accused instrumentality)

1Pre.      An      apparatus, The disclosed embodiments The accused instrumentality consists of an apparatus comprising first and second clocks operable to
comprising:                    may be implemented in a generate first and second input clock signals, respectively, wherein the first and second input clock
                               telecommunication system signals are asynchronous in relation to one another.
1a. first and second clocks where module 110 transmits
                                                               The Xilinx UltraScale Arhitecture governs the design and function of Xilinx FPGAs of the Kintex
operable to generate first two       asynchronous      clock
                                                               and Virtex families. This includes FPGAs like KU025, KU035, KU040, VU065, VU080, VU095
and second input clock signals to module 120 over
                                                               and many more. [See Fig. 1]
signals,         respectively, conductor 130. Module 110
wherein    the     first   and may be a CPU module and
second input clock signals module 120 may be a
                                                               The Xilinx UltraScale Architecture clock resources manage complex and simple clocking
are     asynchronous        in peripheral            module.
                                                               requirements. The clock management tiles (CMT) are used to provide clock frequency synthesis,
relation to one another;       Although, FIG. 1 illustrates
                                                               deskew, and jitter filtering functionality. In the Xilinx UltraScale architecture-based devices, the
                               transfer of two clock signals
                                                               CMT comprises a mixed-mode clock manager (MMCM) and two phase-locked loops (PLLs). The
                               between only two modules,
                                                               MMCMs function as frequency synthesizers, and jitter filters for either internal/external clocks and
                               the                disclosed
                                                               deskew clocks. See Fig. 2.
                               embodiments       can      be
                               implemented               for
                               transferring    two     clock
                               signals among three or more
                               modules.




                                                                                  1
Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 2 of 18 PageID #: 257

                                          Exhibit 2

  Referring again to FIG. 1,                Citation 1: Xilinx FPGA families using the UltraScale Architecture
  module          110      includes
  clocks 102 and 104 which
  generate clock signals 106
  and      108,     respectively.
  Clock signal 106 may be
  synchronized to an external
  network clock while clock
  signal 108 may not be
  synchronized to the external
  network clock (i.e. free-run
  clock           signal         or
  synchronized to a different
  external network). Thus,
  clock signals 106 and 108
  are     asynchronous        with
                                                                           Fig. 1
  respect to one another.
                                      Source: https://www.xilinx.com/support/documentation/data_sheets/ds890-ultrascale-
  [Col.4, Lines 23-39]
                                               overview.pdf, Page 1, Last accessed on July 28, 2020, Exhibit B




                                                 2
Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 3 of 18 PageID #: 258

                                   Exhibit 2

                                                       Citation 2: Clock Management Tile




                                                                       Fig. 2

                              Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                         clocking.pdf, Page 35, Last accessed on July 26, 2020, Exhibit A




                        The MMCM architecture comprises two input multiplexers that select a first input clock (input or
                        reference clock; CLKIN1 or CLKIN2) signal and a second input clock (feedback clock; CLKFB or
                        CLKFBOUT) signal. The MMCM block diagram shown below also comprises a PLL (blocks PFD
                        to VCO). The phase-frequency detector (PFD) in the PLL is is equipped to compare two
                        asynchronous signals (i.e two signals with variable phase and frequency difference). Hence, both of
                        the input clock signals are asynchronous relative to each other. See Fig. 3 and Fig. 4.




                                           3
Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 4 of 18 PageID #: 259

                                 Exhibit 2

                                                    Citation 3: MMCM Block Diagram




                                                                    Fig. 3

                             Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                       clocking.pdf, Page 35, Last accessed on July 26, 2020, Exhibit A



                                         4
                          Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 5 of 18 PageID #: 260

                                                                        Exhibit 2

                                                                                    Citation 4: Input (reference) clock and feedback clock




                                                                                                            Fig. 4

                                                                   Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                                                              clocking.pdf, Page 35, Last accessed on July 26, 2020, Exhibit A

1b. a first edge detector FIG. 2 illustrates a block The accused instrumentality comprises a first edge detector configured to receive the first input
configured to receive the diagram of dual reference clock signal, the first edge detector operable to detect a rising edge of the first input clock signal and
first input clock signal, the clock     generator      112 to generate a first enable signal.
first     edge     detector according      to       various
operable to detect a rising disclosed      embodiments.
edge of the first input Clock           generator      112 The MMCM comprises of two input MUXes (Multiplexers) that serve as edge detectors (i.e.,
clock     signal   and   to includes edge detector 202 asynchronous MUX). See Fig. 5 and Fig. 6. Each edge detector receives an input clock signal (select
generate a first enable configured to detect a line ‘S’) and detects a rising edge of that input clock signal to generate enable signals (Clock output
signal;                      rising edge of clock signal of the asynchronous MUX).
                             106, and in response edge




                                                                                5
Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 6 of 18 PageID #: 261

                                          Exhibit 2

  detector 202 generates first Each MUX comprises of two input signals and a select line. The asynchronous MUX timing diagram
  enable signal 204.           of Fig. 7 shows that before the S line transitioned from low to high, I0 was selected to be the output
                               signal ‘O’. When the S line transitioned from low to high (i.e., rising edge of the clock was detected),
  [Col.4, Lines 60-64]
                               I1 was selected to be the output signal ‘O’, and thus a first clock signal was enabled.

                                                                    Citation 5: Input MUXes




                                                                               Fig. 5




                                                   6
Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 7 of 18 PageID #: 262

                                 Exhibit 2

                             Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                       clocking.pdf, Page 35, Last accessed on July 26, 2020, Exhibit A




                                                      Citation 6: Asynchronous MUX




                                                                    Fig. 6

                             Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                       clocking.pdf, Page 21, Last accessed on July 26, 2020, Exhibit A




                                         7
Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 8 of 18 PageID #: 263

                                 Exhibit 2


                                             Citation 7: Asynchronous MUX Timing Diagram




                                                                    Fig. 7

                             Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                       clocking.pdf, Page 22, Last accessed on July 26, 2020, Exhibit A




                                         8
                        Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 9 of 18 PageID #: 264

                                                                        Exhibit 2

1c. a second edge detector Clock generator 112 also The accused instrumentality comprises a second edge detector configured to receive the second
configured to receive the includes edge detector 206 input clock signal, the second edge detector operable to detect the rising edge of the second input
second input clock signal, configured to detect a clock signal and to generate a second enable signal.
the second edge detector rising edge of clock signal
operable to detect the 108, and in response edge
rising edge of the second detector generates second The MMCM comprises of two input MUXes (Multiplexers) that serve as edge detectors (i.e.,
input clock signal and to enable signal 208.        asynchronous MUX). See Fig. 8and Fig. 9. Each edge detector receives an input clock signal (select
generate a second enable                                     line ‘S’) and detects a rising edge of that input clock signal to generate enable signals (Clock output
                           [Col. 4, Line 65-67]
signal;                                                      of the asynchronous MUX).

                                                             Each MUX comprises of two input signals and a select line. The asynchronous MUX timing
                           In block 612, the second diagram of Fig. 10shows that before the S line transitioned from low to high, I0 was selected to be
                           enable signal is generated the output signal ‘O’. When the S line transitioned from low to high (i.e., rising edge of the clock
                           responsive to a detection was detected), I1 was selected to be the output signal ‘O’, and thus a first clock signal was enabled.
                           of a rising edge of the
                           second input clock signal.
                           In block 616, the reference
                           clock signal is generated
                           responsive to the first and
                           second     enable      signals,
                           wherein the reference clock
                           signal is representative of




                                                                                 9
Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 10 of 18 PageID #: 265

                                     Exhibit 2

  the first and second enable                               Citation 8: Input MUXes
  signals.

  [Col. 6, Lines 17-22]




                                                                       Fig. 8

                                Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                          clocking.pdf, Page 35, Last accessed on July 26, 2020, Exhibit A



                                            10
Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 11 of 18 PageID #: 266

                                  Exhibit 2


                                                      Citation 9: Asynchronous MUX




                                                                    Fig. 9

                             Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                       clocking.pdf, Page 21, Last accessed on July 26, 2020, Exhibit A

                                              Citation 10: Asynchronous MUX Timing Diagram




                                         11
                          Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 12 of 18 PageID #: 267

                                                                     Exhibit 2




                                                                                                       Fig. 10

                                                                Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                                                           clocking.pdf, Page 22, Last accessed on July 26, 2020, Exhibit A

1d.    a    first divider Clock generator 112 also The accused instrumentality comprises a first divider configured to receive the first enable signal
configured to receive the includes counter 212 (or and operable to generate a first adjusted enable signal based on a first predetermined factor.
first enable signal and divider)          configured    to
operable to generate a first   receive first enable signal
adjusted   enable    signal 204. Counter 212 delays In the MMCM architecture, the clock output signal (i.e. first enable signal) from one of the two
                            first enable signal 204 by a BUFGMUX is connected to a counter divider ‘D’ (i.e., first divider). The counter divider (‘D’) is


                                                                            12
                        Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 13 of 18 PageID #: 268

                                                                        Exhibit 2

based    on     a    first predetermined              time thus configured to receive the clock output signal (i.e. first enable signal). See Fig. 11 and Fig. 12.
predetermined factor; and   period and generates first The output generated from the counter divider ‘D’ is a first adjusted enable signal. The factor ‘D’
                            adjusted enable signal 216. using which the counter divider operates is the ‘first predetermined factor’.

                                                                                             Citation 11: Counter Divider (D)

                            [Col. 5, Lines 1-4]




                            According     to      disclosed
                            embodiments, counter 212
                            (or divider) converts the
                            frequency of first enable
                            signal 204 to 12.5 MHz.
                            Consequently, first adjusted
                            enable   signal    216     and
                            second enable signal 208
                            have respective frequencies
                            that are approximately close
                            to one another.

                            [Col. 5, Lines 26-31]




                                                                                13
                        Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 14 of 18 PageID #: 269

                                                                   Exhibit 2

                                                                                                    Fig. 11

                                                              Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                                                        clocking.pdf, Page 35, Last accessed on July 26, 2020, Exhibit A




                                                                                      Citation 12: Counter Divider (D)




                                                                                                    Fig. 12

                                                              Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                                                        clocking.pdf, Page 35, Last accessed on July 26, 2020, Exhibit A

1e. a dual clock generator According    to     disclosed The accused instrumentality comprises a dual clock generator configured to receive the first
configured to receive the embodiments,              first adjusted enable signal and the second enable signal, and in response operable to generate a
first adjusted enable signal adjusted enable signal 216 reference clock signal and transmit the reference clock signal over a single conductor.
and the second enable and second enable signal
signal, and in response 208       are   received   by
operable to generate a reference generator 218. The first adjusted enable signal and the second enable signal that are output from the counter divider
reference clock signal and Reference generator 218 ‘D’ and a second MUX ‘BUFGMUX’, respectively, are sent to a dual clock generator module (i.e.,
transmit   the   reference generates reference clock blocks from PFD to VCO). The phase-frequency detector (PFD) generates a signal proportional to
                           signal 116 responsive to

                                                                          14
                       Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 15 of 18 PageID #: 270

                                                                      Exhibit 2

clock signal over a single first    adjusted       enable the phase and frequency of both the enable signals. The PFD produces an up or down signal to the
conductor.                 signal 216 (forcing rising charge pump (CP) and loop filter (LF) to determine whether the voltage-controlled oscillator
                           edges on reference clock) (VCO) should operate at a higher or lower frequency. See Fig. 13 and Fig. 14. Eight signals can
                           and second enable signal eventually be sent out from the VCO and one of those signals is the reference clock signal (i.e.,
                           208 (forcing falling edges CLKOUT) which is then transmitted forward over a single conductor as shown in Fig. 13.
                           on      reference       clock).
                           Reference clock signal 116
                           is transmitted to module 120
                           over conductor 130.

                           [Col. 3, Lines 32-39]




                                                                             15
Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 16 of 18 PageID #: 271

                                  Exhibit 2

                                                    Citation 13: Dual Clock Generator




                                                                   Fig. 13

                             Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                       clocking.pdf, Page 35, Last accessed on July 26, 2020, Exhibit A



                                         16
Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 17 of 18 PageID #: 272

                                  Exhibit 2


                                              Citation 14: Generating a reference clock signal




                                                                   Fig. 14

                             Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                     clocking.pdf, Page 35-36, Last accessed on July 26, 2020, Exhibit A




                                         17
              Case 1:20-cv-01233-CFC Document 10-2 Filed 11/23/20 Page 18 of 18 PageID #: 273

                                                   Exhibit 2


                                                 References Cited


Exhibit (s)     Description                        Link
Exhibit A       Xilinx UltraScale Architecture     https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                Clocking Resources                 clocking.pdf
Exhibit B       Xilinx UltraScale Architecture     https://www.xilinx.com/support/documentation/data_sheets/ds890-ultrascale-
                Products                           overview.pdf




                                                          18
